DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

2.	The amendment filed on 07-29-2022 has been entered and considered.
Claims 1 and 3-8 are pending in this application.
Claim 2 has been canceled.
Claims 1 and 3-8 remain rejected as discussed below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1 and 3-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claimed invention, of claims 1 and 8, is directed to a plurality of processes directed to obtaining/detecting identifying values associated with network elements and comparing them using a longest match method to find the target identifying value; calculating the sum of the severity value corresponding to the detected target value; and evaluating based on the calculated sum. 
Under the 35 U.S.C. 101 new guidelines, the claims fall within the “Mental Processes” grouping of abstract ideas.  The claimed steps could be performed in the mind of a human, with no need for a machine. The whole process could be done by a human identifying values associated with network elements and comparing them using a longest match method to find an identifying value; calculating the sum of the severity value corresponding to the detected value; and evaluating/deciding based on the calculated sum, as claimed.  More, the claims do not recite additional elements that integrate the judicial exception to a practical application, and amounts to significantly more than the judicial exception.  The recitation of a storage and a processor are considered as generic computer structure that serves to perform generic computer functions that are well-understood.  Accordingly, the pending claims are directed to a non-statutory subject matter.
Dependent claims 3-7 further refer and describe the comparing of the calculated sum to a threshold or calculating the sum of severity values corresponding to different paths; evaluating based on the calculation to determine if path is appropriate or inappropriate; and identifying a plurality of identifying values. They do not amount to significantly more than the abstract idea as they do not apply the judicial exception to a particular application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Accordingly, claims 1 and 3-8 are directed to an abstract idea, and are not patent eligible.
Allowable Subject Matter
4.	Claims 1 and 3-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Response to Argument
5.	Applicant's arguments filed have been fully considered but they are not persuasive. 
	In regard of 101 rejection, the claims are directed to an abstract idea, and are not patent eligible because they recite a plurality of processes that could be performed in the mind of a human, with no need for a machine. The whole/combined processes could be done by a human since there is no actual transmission and/or receiving of data.  Moreover, the recited storage and processor are considered generic computer structure that serves to perform generic computer functions that are well-understood.  Therefore, the rejection is maintained.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467